Citation Nr: 0431385	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  04-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946, and from July 1951 to November 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for tinnitus.

The Board also notes that in a February 2003 written 
presentation, the appellant's representative appears to be 
submitting an application to reopen a claim for entitlement 
to service connection for bilateral hearing loss.  That issue 
is not currently on appeal and is referred to the RO for 
appropriate action.

In February 2003, the RO denied the claim for service 
connection for tinnitus on the merits.  Although the RO 
apparently determined that new and material evidence was 
presented to reopen this previously denied claim, this 
determination is not binding on the Board.  The Board must 
first decide whether evidence has been submitted which is 
both new and material to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that shortly prior to this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As asserted by the 
veteran's representative, the Board finds that the veteran 
has not received adequate VCAA notice.  Id.  A remand is 
therefore required.  The RO should provide the veteran with 
notice as required by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.

The Board is also of the opinion that a current VA 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The examiner should be 
asked to opine as to the nature and etiology of all current 
ear disorders.  It is noted that the veteran served in an 
artillery unit during the Korean Conflict.  Any post-service 
noise exposure should be ascertained.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio, supra.

In particular, the RO should ensure that 
the veteran is provided with VCAA notice 
regarding his application to reopen a 
claim for service connection for 
tinnitus.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
specialist (M.D.) in ear disorders to 
determine the nature, severity, and 
etiology of any current ear disorder.  
The examiner should be asked to review 
the claims file, and the examination 
report should reflect that this was done.  
In addition to audiometric testing, any 
other testing deemed necessary should be 
performed. 

The examiner should obtain a detailed 
history of the veteran's noise exposure, 
both during and after military service.

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
current ear disorder diagnosed, including 
tinnitus, is related to the veteran's 
military service.  A complete rationale 
for any opinion expressed should be 
included in the report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




